By JUDGE JACK B. STEVENS
The Court has considered the briefs submitted concerning the issue of the scope of the new trial ordered and has concluded that the trial should be limited to damages only.
While defendant argues that contributory negligence should be an issue, the Court has previously considered that matter and ruled that there was no evidence warranting that issue being submitted to the jury.
The Court has considered VEPCO v. Savoy Const. Co., 224 Va. 36 (1982), cited by both parties, and agrees with C. & P. that there is no issue of proximate cause to go to the jury since Faught put on no other evidence of causation. As such, the only issue remaining to be considered by the jury is that of damages.